DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rack” claimed in claim 2 and 3  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zernickel [WO 2018/166547] in view of Kobayashi [US Pub # 2009/0263065].

Regarding claim 1: Zenickel discloses a mechanical actuator for vehicles, comprising: a ball nut (1) comprising: a hardened inner part (5) defining a ball track; a malleable outer part (6) comprising a riveting area (8) with a riveting edge.
 Zenickel does not explicitly show a bearing riveted with the riveting edge to the riveting area of the outer part of the ball nut. However, Kobayashi shows a bearing (106, see fig 18) riveted with the riveting edge to the riveting area (118) of the outer part of the ball nut.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the ball screw assembly taught in Zenickel with a outer bearing to provided support of the ball screw on a mounting bore of an assembly.

Regarding claim 2: Zenickel does not explicitly discloses wherein the ball nut comprises carbon steel. However Kobayashi shows a an outer ring of the bearing made of carbon steel.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to made the ball nut from hard material such carbon steel or any other reliable material that can sustain the force stress.  

Regarding claim 3: Zenickel discloses further comprising: a rack; and a plurality of balls (20) for the ball track.
Regarding claim 4: Zenickel discloses further comprising: a rack; and a plurality of balls (20) for the ball track. 

Regarding claim 5: Zenickel discloses a manufacturing process of a mechanical actuator for vehicles, the process comprising: obtaining a ball nut comprising an inner part (5) defining a ball track and a malleable outer part (6) comprising a riveting area with a riveting edge; performing induction hardening of the inner part (5) to obtain a hardened inner part; and riveting.
Zenickel does not explicitly show a bearing riveted with the riveting edge to the riveting area of the outer part of the ball nut. However, Kobayashi shows a bearing (106, see fig 18) riveted with the riveting edge to the riveting area (118) of the outer part of the ball nut.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the ball screw assembly taught in Zenickel with a outer bearing to provided support of the ball screw on a mounting bore of an assembly.

    PNG
    media_image1.png
    743
    520
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    672
    489
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658